14-08223-rdd         Doc 119        Filed 07/28/20 Entered 07/28/20 10:47:53        Main Document
                                                 Pg 1 of 2
919 THIRD AVENUE NEW YORK, NY 10022-3908




                                                                           Joseph Noga
                                                                           Tel +1 212 891 1676
                                                                           JNoga@jenner.com
July 28, 2020


VIA ECF & Email (Judge_Drain@nysb.uscourts.gov)

The Honorable Robert D. Drain
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601-4140

Re:        Belton v. GE Capital Consumer Lending, 14-ap-08223 (RDD)

Dear Judge Drain:

     We represent Defendant GE Capital Retail Bank (“GECRB”) in the above-captioned
litigation. We were sent an email by Plaintiff’s counsel yesterday afternoon informing us that
there would be a conference call with the Court at 4:30 pm today. Plaintiff did not request our
availability before scheduling this call.

    We understand that Plaintiff is in the process of asking this Court to vacate its Order
Granting GE Capital Retail Bank’s Motion For A Stay Pending Appeal Of Order Denying
Motion To Compel Arbitration, ECF No. 98 (the “Order”), even though the appeal has not yet
fully run. The Court has noted the difficulty of the issues presented in these appeals and, as the
defendant in the Bruce matter noted last year, the Court explicitly stated in the Bruce matter that
“as far as I can see [these appeals] will go to the Supreme Court . . . .” Bruce v. Citigroup, et al.,
Adv. Proc. 14-08224 (RDD), ECF No. 105 (attaching April 1, 2015 Hearing Tr. at 13). The
Court was correct. GECRB will file a petition for a writ of certiorari with the Supreme Court
that likely will be decided in January 2021. This event was plainly contemplated by the Court at
the time of issuing the Order. Ms. Belton’s request to vacate the Order early is unwarranted.

     We remind the Court that GECRB was the bank that originally suggested and executed
tradeline deletion as a method to address the Court’s concerns, which multiple banks
subsequently implemented irrespective of whether they had an arbitration issue. The Order here
was expressly conditioned upon GECRB engaging in a tradeline deletion protocol and there is no
dispute that this protocol has been consistently executed. When the Court was issuing the Order,
it rejected Plaintiff’s suggestion of claims of substantial harm caused by delay and stated that the
only remaining harm given the deletion of tradelines was potential damages for past events,
which could be addressed later:



CHICAG O    LONDON   LOS ANGELES   NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
14-08223-rdd      Doc 119  Filed 07/28/20 Entered 07/28/20 10:47:53                    Main Document
                                        Pg 2 of 2
The Honorable Robert D. Drain
July 28, 2020
Page 2




        So I think I should condition the issuance of the stay as opposed to just deny it
        because I think they are entitled, if there is not substantial harm to parties
        interested in the litigation, to a stay. But that’s, you know, a very serious issue
        here, and I think, you know, if it can be done to correct – to adjust the report or to
        delete the trade line [sic], then I think that harm goes away except for damages,
        and that can be dealt with later I think.

Belton, ECF No. 92, (Oct. 30, 2014 Hearing Tr. at 70:5-12). Plaintiff is not able to show any
changes that created substantial harm and now require vacating the Order.

        As the Court is well-aware, there was no risk of a tradeline like Ms. Belton’s appearing
after the entering of the Order. But today the deletion protocol in the Order is not even needed to
ensure that no such tradeline will appear. GECRB continues a deletion protocol, but has
broadened deletion beyond what is required by the Order to deleting the tradelines of accounts
after a debt is reported sold irrespective of whether there is a subsequent bankruptcy. This
conforms to what seems to have become an industry practice in the years since these proceedings
were filed.1

        In conclusion, nothing has changed to merit vacating the Order and it should not be
vacated. A year ago this Court rejected a similar attempt in the Bruce case, and no material
change has occurred since. But if the Court were to seriously consider the request, it should
allow the parties to brief the issue.


Sincerely,

/s/

Joseph Noga

cc: Counsel of Record

JLN:trw


1
  Moreover, in December 2015 the credit reporting agencies modified their practices to put “included in
bankruptcy” on tradelines reflecting sold debt when they issue credit reports. They do so unilaterally
without requiring furnishers to take any action. Thus, under GECRB’s current practice, there is no
tradeline after sale at all, but, even if GECRB accidentally missed a tradeline for deletion, the credit
reporting agencies would place “included in bankruptcy” on it if there were a subsequent bankruptcy.
Plaintiff has no contrary information and is in no position to argue that there is a risk of a tradeline
reappearing.
